oe
yu

oy

& "> AQ 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modi wet! Page | of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America ~—__ JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)

Juan Quinones-Anaya Case Number: 3:20-mj-20172

 

Lewis ChristianJMuller #
Defendant's Attorney i

 

 

 

 

 

 

 

 

A
“dey

a

 

 

 

 

 

 

REGISTRATION NO. 93898298 JAN 2 4 2020 —
THE DEFENDANT: | | .
; LERK US DISTHIGT COURT
pleaded guilty to count(s) 1! of Complaint SOUTHERN DISTRICT OF CALIFORNIA
BY Ber
C was found guilty to count(s)

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense ‘Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1

[L.] The defendant has been found not guilty on count(s)
L] Count(s) dismissed on the motion of the United States.
IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be.
imprisoned for a term,of: Y
Xome SERVED O 7 days

XI] Assessment: $10 WAIVED [i Fine: WAIVED

x] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged in case

 

 

_ITIS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, January 24, 2020
Date of Imposition of Sentence

Received - SS MH. tb bat

DUSM _ HONORABLE F. A. GOSSETT IIL -
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy 3:20-mj-20172

 
